
	
		I
		112th CONGRESS
		1st Session
		H. R. 2703
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2011
			Mr. Larson of
			 Connecticut (for himself and Mr.
			 Rooney) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to ensure that
		  members of the uniformed services are entitled to refractive eye
		  surgery.
	
	
		1.Provision of refractive eye
			 surgery
			(a)Refractive eye
			 surgery
				(1)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 inserting after section 1074l the following new section:
					
						1074m.Provision of
				refractive eye surgery
							(a)In
				generalUnder regulations
				prescribed by the Secretary, members of the uniformed services entitled to
				medical care under section 1074 of this title shall also be entitled to
				refractive eye surgery, as medically appropriate.
							(b)Private
				facility(1)In accordance with
				section 1074(c) of this title, the Secretary shall ensure that a member of a
				uniformed service entitled to refractive eye surgery under subsection (a) who
				is not located near a military medical treatment facility that provides
				reasonable access to such surgery, as determined by the Secretary, may receive
				such surgery at a private facility located near the member.
								(2)In determining under paragraph (1) whether
				a military medical treatment facility provides reasonable access to refractive
				eye surgery, the Secretary shall take into account—
									(A)whether the facility provides such
				surgery; and
									(B)if the facility provides such surgery,
				the waiting period required to receive such surgery.
									(c)Refractive eye
				surgery definedIn this
				section, the term refractive eye surgery means an appropriate
				corrective eye surgery, including laser-assisted in situ keratomileusis
				(commonly referred to as LASIK) and photorefractive keratectomy
				(commonly referred to as
				PRK).
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1074l the following
			 new item:
					
						
							1074m. Provision of refractive eye
				surgery.
						
						.
				(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date that is 30 days after the date of the enactment of this Act.
			
